EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

17 (Currently Amended) The system of claim [[1]]16, wherein the identifying the second autonomous vehicle to claim the PDZ comprises at least one of: determining a distance between the stopping location of the first autonomous vehicle and the target location of the second autonomous vehicle satisfies a distance criterion; determining an estimated time of arrival of the second autonomous vehicle to the PDZ satisfies a time criterion; or determining the second autonomous vehicle is capable of navigating to the PDZ based on operational capabilities of the second autonomous vehicle.

Examiner has amended the foregoing claim to revert the dependency of claim 17 to be upon claim 16, rather than the method claim of claim 1. It appeared as an obvious typographical error that without amendment would result in multiple new 112 issues.

Allowable Subject Matter
Claims 1, 3-4, 6-11, and 13-23 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Levy et al. US 2019/0137290.
Levy discloses a system and method for autonomous ride share requests which includes dispatching an autonomous vehicle to a pickup/drop-off point and setting a waiting timer for the vehicle to wait. The autonomous vehicle of Levy will remain stopped at the pickup/drop-off location until the timer is completed. 
As to independent claims 1, 15, and 20, the prior art of record fails to teach or suggest the following claimed subject matter:
“identifying a second autonomous vehicle to claim the PDZ based on a target location of the second autonomous vehicle; and
transmitting a notification to a vehicle autonomy system of the second autonomous vehicle that includes a command that causes the vehicle autonomy system of the second autonomous vehicle to control the second autonomous vehicle along a route to the PDZ.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Thomas Ingram/Primary Examiner, Art Unit 3668